PER CURIAM.
Upon stipulation of counsel for respective parties that the Act of June 11, 1940, •c. 315, Pub. No. 590, 76th Cong. 3rd Sess., 25 U.S.C.A. § 352c, provides for future payments and acts in these causes to be performed by the Secretary of the Inferior, and that the appeals and cross-appeals in these causes may be dismissed, .and good cause therefor appearing, ordered appeals and cross-appeals herein dismissed, that a decree be filed and entered in each cause, and that the mandates ■of this court in these causes issue forthwith.